OPINION AND ORDER
The Kentucky Bar Association Board of Governors recommends that Respondent, David Antony Griffiths, KBA member no. 88430, be suspended from the practice of law in this Commonwealth for a period of 181 days.
In January of 2005, Mr. Gary Haas hired Respondent to facilitate Haas’ becoming legal guardian for his disabled daughter. Haas paid Respondent $500.00, but was never able to contact him thereafter. The Office of Bar Counsel’s attempt to notify Respondent of the bar complaint was unsuccessful. Thereafter, the Office of Bar Counsel served subsequent notices to the Executive Director of the KBA pursuant to SCR 3.175. The KBA director sent certified letters to Respondent notifying him that he had been served as agent for service of process on behalf of Respondent. These letters were returned marked unclaimed or undeliverable and unable to forward. The aforementioned correspondence was attempted over a period of several months, beginning October of 2005 and ending on May 9, 2006 when the last letter was returned to the KBA.
Respondent was charged with a violation of SCR 3.130-1.3 (lack of diligence), SCR 3.130-1.4 (lack of communication), SCR 3.310-1.16(d) (failure to return unearned fee) and SCR 3.130-8.1(b) (failure to respond to a disciplinary authority), and *394again, all attempts to notify Respondent of the charges were unsuccessful.
Upon the foregoing, the Board of Governors found Respondent guilty of the first three violations, but not guilty of failure to respond to a disciplinary authority. In determining the appropriate sanction, the Board considered Respondent’s disciplinary history which included a suspension in December 2005 for failure to pay KBA dues. We adopt the KBA’s recommendation and hereby suspend Respondent for 181 days.
Based on the foregoing, it is ordered that:
(1) David Antony Griffiths is hereby suspended from the practice of law in the Commonwealth of Kentucky for a period of one-hundred-eighty-one (181) days, effective from the date of this Order.
(2) Pursuant to SCR 3.390, Griffiths is ordered to send letters within ten days of this Order to all Courts in which he has matters pending and all clients for whom he is actively involved in litigation notifying them of his inability to continue to represent them, advise them of the necessity and urgency of promptly retaining new counsel, simultaneously provide a copy to the Director of the KBA, and cease advertising activities.
(3) David Antony Griffiths is directed to pay restitution to his client in the amount of $500.00.
(4) In accordance with SCR 3.450, Grif-fiths is ordered to pay all costs associated with these disciplinary proceedings, said sum being $194.96, and for which execution may issue from this Court upon finality of this Opinion and Order.
All sitting. All concur.
ENTERED: June 21, 2007.
/s/ Joseph E. Lambert Chief Justice